Citation Nr: 1725802	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  09-18 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an anxiety disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1970 to August 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

In the August 2008 rating decision referenced above, the RO denied reopening of the claim for service connection for an acquired psychiatric disorder.  In September 2012, the Board found that new and material evidence had not been received, and therefore, also denied reopening of the claim for service connection for an acquired psychiatric disorder, which included diagnoses of bipolar disorder, passive-aggressive personality disorder, depression, and schizophrenia.  However, the Board found that the Veteran's June 2008 claim, which had been interpreted by the RO as a claim to reopen, amounted to a new claim of entitlement to service connection for an anxiety disorder, and remanded the new claim for additional development and adjudication.

After a December 2014 Board remand, a May 2015 rating decision from the AOJ established service connection for generalized anxiety disorder with an evaluation of 50 percent, effective back to June 5, 2008, the date of the Veteran's original claim.  In February 2017, the RO confirmed and continued the evaluation of 50 percent for the service-connected generalized anxiety disorder. On April 14, 2017, the Veteran's representative filed a formal motion to dismiss the appeal.

In June 2017, the Veteran's representative filed a VA 21-526EZ Fully Developed Claim, asserting a claim for an increased rating for an anxiety disorder.  This matter is referred to the RO for the appropriate action.  


FINDING OF FACT

In April 2017, which was prior to the promulgation of a decision in the appeal, the Veteran informed the Board through his representative that a withdrawal of the appeal was requested for the issue of service connection for generalized anxiety disorder.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of entitlement to service connection for a generalized anxiety disorder. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 . An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 . Withdrawal may be made by the appellant or by his or her authorized representative. Id. 

In April 2017, the Veteran's authorized representative sent a written motion to withdraw the appeal as it concerns the issue involving service connection for a generalized anxiety disorder. See Motion to Dismiss Appeal, dated April 14, 2017.

As a matter of law, a withdrawal of an appeal is effective when received.  See 38 C.F.R. § 20.204 (b)(3) (2016); Warren v. McDonald, 28 Vet. App. 214, 218 (2016) (citing DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011)). Thus there remain no allegations of errors of fact or law for appellate consideration with respect to this matter.  As the Board does not have jurisdiction to review this claim, it is therefore dismissed.



ORDER

The appeal regarding the issue of entitlement to service connection for a generalized anxiety disorder is dismissed.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


